DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger US 7,868,448 in view of Ortiz et al. US 9,876,483.
1.	Metzger discloses a method for manufacturing a BAW resonator module (realized by the device; Fig. 1A) comprising: providing a substrate (DS); defining a platform region (i.e. the central region with the resonator) on a surface of the substrate; disposing a BAW resonator (Col. 9 lines 15-16; BS) on the surface of the substrate within the platform region, wherein a bottom surface of the BAW resonator is entirely disposed on the surface of the substrate (Fig. 1A).

	Ortiz discloses a method for manufacturing a bulk acoustic wave (BAW) resonator module (Figs. 1-8; realized by the device), the method comprising: providing a substrate (105); defining a platform region (i.e. the central region with the cavity) on a surface of the substrate; disposing a BAW resonator device (120) on the surface of the substrate within the platform region; and etching an isolation trench (115, 215, etc.) into the substrate circumscribing at least 50% of a circumference of the platform region (Col. 4 lines 40-45; e.g. continuous loop would provide 100%).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added isolation trench into the substrate circumscribing at least 50% of a circumference of the platform region.  The modification would have been obvious because the trench would have reduce mechanical stress as taught by Ortiz (abstract; Col. 3 lines 51-56).
2.	The method of claim 1, wherein the isolation trench circumscribes at least three sides of the circumference of the platform region (Ortiz: Col. 4 lines 40-45; e.g. continuous loop would provide all sides).
3.	The method of claim 1, wherein an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device (Ortiz: Col. 3 lines 62-65, Col. 6 lines 22-29, etc.).
8.	The method of claim 1, further comprising: etching a second isolation trench (Ortiz: item 716, 816, etc.) into the substrate circumscribing at least 50% of a circumference of the platform region (Col. 11 lines 61-65).
9.	The method of claim 1, wherein the isolation trench comprises inner and outer isolation trenches in a gimble configuration (Ortiz: Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus forming the gimble configuration). 
10.	The method of claim 1, wherein the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region (Ortiz: Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus each portion is a bracket-shaped trench on its side).
11.	Metzger discloses a BAW resonator module (Fig. 1A; Col. 9 lines 15-16) comprising: a BAW resonator device (BS); and a substrate (DS) comprising: a platform region (i.e. the central region with the resonator) defined on a surface of the substrate, wherein a bottom surface of the BAW resonator is entirely disposed on the surface of the substrate within the platform region (Fig. 1A).
	Metzger does not disclose an isolation trench circumscribing at least 50% of a circumference of the platform region.
	Ortiz discloses a Bulk Acoustic Wave (BAW) resonator module (Figs. 1-8), comprising: a BAW resonator device (120); and a substrate (105) comprising: a platform region (i.e. the central region with the cavity) defined on a surface of the substrate, wherein the BAW resonator device is disposed on the surface of the substrate within the platform region; and an isolation trench (115, 215, etc.) circumscribing at least 50% of a 
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added isolation trench into the substrate circumscribing at least 50% of a circumference of the platform region.  The modification would have been obvious because the trench would have reduce mechanical stress as taught by Ortiz (abstract; Col. 3 lines 51-56).
12.	The BAW resonator module of claim 11 wherein the isolation trench circumscribes at least three sides of the platform region (Ortiz: Col. 4 lines 40-45; e.g. continuous loop would provide 100%). 
13.	The BAW resonator module of claim 11, wherein an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device (Ortiz: Col. 3 lines 62-65, Col. 6 lines 22-29, etc.). 
14.	The BAW resonator module of claim 11, wherein the isolation trench is etched (Ortiz: Col. 3 line 62) using a deep reactive-ion etching (DRIE) process (etched and DRIE process make this a product-by-process claim, and “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113), thus etched and DRIE have given no patentable weight on the product claim).
18.	The BAW resonator module of claim 11, wherein the substrate further comprises: a second isolation trench (Ortiz: item 716, 816, etc.) circumscribing at least 50% of a circumference of the platform region (Col. 11 lines 61-65). 
19.	The BAW resonator module of claim 11, wherein the isolation trench comprises inner and outer isolation trenches in a gimble configuration  (Ortiz: Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus forming the gimble configuration). 
20.	The BAW resonator module of claim 11, wherein the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region  (Ortiz: Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus each portion is a bracket-shaped trench on its side).

Claims 5, 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger US 7,868,448 in view of Ortiz et al. US 9,876,483.
The combination discloses the invention as discussed above but does not explicit disclose for claims 5 and 15: a depth of the isolation trench is between 35% and 75% of a thickness of the substrate; or for claims 6 and 16: the depth of the isolation trench is approximately 50% of the thickness of the substrate.  However, Ortiz discloses the depth of the trench may be varied to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the depth of the trench to the claimed values.  The modification would have been obvious because Ortiz already suggested various depth may be used to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45) thus the claimed values are part of the various variations as expected.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger US 7,868,448 in view of Ortiz et al. US 9,876,483 as discussed above and further in view of Wang et al. US 7,834,524.
4.	The combination discloses the invention as discussed above but does not explicit disclose the isolation trench is etched using a deep reactive-ion etching (DRIE) process.
	Wang discloses BAW resonator (Fig. 4A), wherein trenches (46a,b) are etched using DRIE process (Col. 10 lines 28-34).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the trench using DRIE process.  The modification would have been obvious because Ortiz is silent on the type of etching process being used, thus any art recognized well-known etching process, such as DRIE process, used in Wang would have been useable thereof.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger US 7,868,448 in view of Ortiz et al. US 9,876,483 as discussed above and further in view of Guillou et al. US 9,735,338.
For claims 7 and 17, Ortiz discloses the invention as discussed above but does not explicit the BAW resonator device is encapsulated with a molding compound.
	Guillou discloses BAW resonator (Fig. 4; item 42) is encapsulated with a molding compound (50).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the BAW resonator device is encapsulated with a molding compound.  The modification would have been obvious because the encapsulation attenuates the transmission of external and stress to the device as taught by Guillou (Col. 6 lines 52-55).

Response to Arguments
Applicant’s amendments/arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Metzger US 7,868,448.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843